DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/13/2020 has been entered.
	

Claim status
The examiner acknowledged the amendment made to the claims on 07/13/2020.
Claims 1-5, 7-8, 10, 12 and 17-18 are previously amended. Claims 9, 11 and 13 are cancelled. Claims 6 and 14-16 remain withdrawn. Claim 19 is currently amended.
Claims 1-5, 7-8, 10, 12 and 17-19 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 12 is objected to because of the following informalities:  claims status should be “previously presented” since no amendment has been made to the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony (O'Mahony, “Hydrolysis of the Lipoprotein Fractions of Milk by Phospholipase C”, Journal of Dairy Science, 1972, Vol.55 (4), pages 408-412) in view of Walstra (Walstra, Dairy Science and Technology, 2005, chapter 18, pages 467-495) and Barton (US Patent Application Publication No. 2012/0210467), hereinafter referred to as O’Mahony, Walstra and Barton, respectively. 
Regarding claim 1 and 3-5, O’Mahony teaches treating native milk with phospholipase C (page 410, second column, 2nd para.), and also teaches that adding phospholipase C to milk will inhibit the development of oxidized flavor in the milk because the enzyme hydrolyzes the phospholipids in milk including PC and PE (page nd column, 3rd para.; Table 3). O’Mahony is silent regarding recovering buttermilk from the enzyme treated milk. 
Walstra teaches a method of making butter from milk in which buttermilk is recovered as a by-product (page 469, Fig. 18.1). Both O’Mahony and Walstra teach dairy products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified O’Mahony by including the step of butter-making step where the buttermilk is recovered because using milk for making dairy product such as butter and buttermilk is well known in the art.
O’Mahony teaches a phospholipase C with no sequence disclosed. 
Barton teaches that a phospholipase C that is of 100% sequence identity to SEQ ID NO:1 and that this phospholipase C is derived from bacterial cell ([0047]; [0043-0046]). Barton further teaches that this phospholipase C is suitable for cleaving phospholipids including phosphatidyl choline (PC) and phosphatidyl ethanolamine (PE) (page 104-105, SEQ ID No:2; page 92, Table 22). Note that PC and PE are the same phospholipids the phospholipase C of O’Mahony cleaves in the milk (page 411, Table 3). Both O’Mahony and Barton are directed to cleavage/hydrolysis of phospholipids by phospholipase C enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified O’Mahony in view of Walstra by using the phospholipase C as taught by Barton because this enzyme is an art recognized enzyme that is suitable for cleaving the specific phospholipids. The selection of a known material based on its suitability for its intended use supports a prima facie
O’Mahony in view of Walstra and Barton does not teach the phospholipase C catalyzing the hydrolysis of phosphatidyl choline, phosphatidyl ethanolamine, phosphatidyl serine, and sphingomyelin. However, O’Mahony in view Walstra and Barton teaches treating milk with a phospholipase C of 100% sequence identity to SEQ ID NO:1, it logically follows that the phospholipase C as disclosed by O’Mahony in view Walstra and Barton will catalyze the hydrolysis of phosphatidyl choline, phosphatidyl ethanolamine, phosphatidyl serine, and sphingomyelin. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.") (MPEP 2112.01 II).
The preamble limitations “reducing the amount of lipids in buttermilk, butter serum, cream serum obtained from raw milk or cream, or whey obtained from defatted whey” of claim 1, “improving the foaming and/or gelling behavior of buttermilk, butter serum, cream serum or whey” of claim 3, “improving the sensorial properties of buttermilk, butter serum, cream serum or whey” of claim 4, and “increasing the surface tension of buttermilk, butter serum, cream serum or whey” of claim 5 recite the purpose(s) of each claim, and each recited purpose does not result in manipulative 
Therefore, O’Mahony in view Walstra and Barton renders obvious the limitation of claims 1 and 3-5.
Regarding claim 2, O’Mahony teaches that the phospholipids including phosphatidyl choline (PC) and phosphatidyl ethanolamine (PE) are hydrolyzed and are therefore reduced (page 411, Table 3). Both phospholipids are known to be polar lipids.
Regarding claim 8, O’Mahony teaches that the only enzyme added to milk is phospholipase C (page 410, second column, 2nd para.), but is silent regarding at least 50% of the overall enzymatic activity being phospholipase C activity. However, O’Mahony in view Walstra and Barton teaches treating milk with a phospholipase C of 100% sequence identity to SEQ ID NO:1 as recited in claim 1, this  phospholipase C will necessarily display at least 50% phospholipase C activity out of all the enzymatic activities.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01 II).
Regarding claim 10, O’Mahony in view Walstra and Barton teaches what has been recited above but is silent regarding the phospholipase C catalyzes hydrolysis of phosphatidic acid. However, O’Mahony in view Walstra and Barton teaches treating milk with a phospholipase C of 100% sequence identity to SEQ ID NO:1 as recited in claim In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01 II).
Regarding claim 12, O’Mahony in view of Walstra and Barton teaches treating milk with a phospholipase C of 100% sequence identity to SEQ ID NO:1 as recited in claim 1 has activity towards PC, PE, PS, sphingomyelins and phosphatidyl-inositol activity, but is silent regarding using an additional enzyme having phosphatidyl-inositol (specific) phospholipase C activity.
Barton teaches a phosphatidylinositol-specific phospholipase C (PI-PLC) enzyme is suitable for cleaving phosphatidylinositol ([0217]). It is prima facie obvious to combine equivalent for the same purpose."It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06.
Regarding claim 17, O’Mahony in view Walstra and Barton teaches what has been recited above but is silent regarding phosphatidylcholine is hydrolyzed into diacylglyceride and phosphocholine, and phosphatidylethanolamine is hydrolyzed into phosphoethanolamine and sphingomyelin is hydrolyzed into ceramide and phosphocholine. However, O’Mahony in view Walstra and Barton teaches treating milk with a phospholipase C of 100% sequence identity to SEQ ID NO:1 as recited in claim 1, this  phospholipase C will necessarily hydrolyze phosphatidylcholine into In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01 II).
Regarding claims 18-19, Barton teaches that the phospholipase C is derived from bacterial cells ([0047]; [0043-0046]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O'Mahony in view of Walstra and Barton, and evidenced by Hoefelmayr (Hoefelmayr, US Patent Application Publication No. 2014/0174598).
Regarding claim 7, O’Mahony teaches that milk is native cow milk (page 411, Table 3; page 408, left column, 2nd para., under “Experimental Procedures”). Cow milk is known to contain 1%-15% fat depending on milk processing as evidenced by Hoefelmayr ([0116]), which falls with that recited in the claim.

Response to Arguments
Applicant's arguments filed 07/13/2020 have been fully considered, and the following is the examiner’s response:
Applicant argues on page 6 of the Remarks that the phospholipase C as disclosed by O’Mahony is different from SEQ ID NO:1 as claimed. In particular, 
These arguments are not persuasive. First, the argument is piecemeal. The office acknowledged that the phospholipase C as disclosed by O’Mahony has a different sequence than the claimed SEQ ID NO:1 so the office brings Barton to teach a phospholipase C that has 100% sequence identity with SEQ ID NO:1, and the modification is based on MPEP 2144.07: Art recognized suitability for an intended purpose. Second, the phospholipase C as disclosed by O’Mahony is not “unrelated” as the applicant asserted. On the contrary, it is very related for the reason that O’Mahony has shown that phospholipase C inhibits the development of oxidized flavor in milk” through hydrolyzing the phospholipids in milk including PC and PE (page 408, the first para. under “Introduction”; page 410, second column, 2nd para.; page 411, 2nd column, 3rd para.; Table 3). As such, a skilled artisan would reasonable expect any other phospholipase C would behave the same, knowing that a phospholipase C is called a phospholipase C because it could cleave phospholipids substrate. Third, regarding the age of reference, "The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem.” See MPEP 2145 VIII.
Applicant argues on page 6 of the Remarks that SEQ ID NO: 2 of Barton is not, in fact, 100% identical to instant SEQ ID NO: 1, there are a few amino acid differences.
This assertion is not accurate. SEQ ID NO: 2 of Barton is 100% identical to instant SEQ ID NO: 1 with no amino acid sequence difference. Applicant is invited to refer to Barton page 104-105, SEQ ID No:2 and sequence listing filed by the applicant for an alignment comparison. 
Applicant argues on page 7-8 of the Remarks that a person of ordinal skill in the art would not look to Barton for use of the phospholipase C in a dairy product, for the reason that Barton is directed to degumming or refining of vegetable oil. Applicant further asserts that there is no expectation of success and nowhere in Barton suggests that the enzyme could be uses in dairy product.
Those arguments are not persuasive. First, as enumerated in previous and instant office actions, Barton teaches a phospholipase C that is of 100% sequence identity to claimed SEQ ID NO:1, and this phospholipase C has phospholipase activity (e.g., it could cleave PC and PE, the very phospholipids the phospholipase C of O’Mahony cleaves in the milk)  ([0047]; [0043-0046]; page 104-105, SEQ ID No:2; page 92, Table 22). A skilled artisan would have been motivated to replace the phospholipase C of O’Mahony with the phospholipase C of Barton based on the latter’s suitability for the intended purpose. See MPEP 2144.07. Given that the phospholipase C of Barton is called a phospholipase C and has demonstrated the phospholipase activity, a skilled artisan would have reasonably expectation that the enzyme of Barton would be able to perform the intended function of hydrolyzing the phospholipids (e.g., PC and PE) in milk. Second, applicant’s assertion that nowhere in Barton suggests that the enzyme could be used in dairy product is piecemeal. O’Mahony has shown that phospholipase C could be used in a dairy product to cleave phospholipids and to inhibit the 
For the same reasons enumerated above, applicant’s argument regarding claim 7 is not persuasive.


Conclusion
Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Chirsope et al. Combined Action of Lipase and Microbial Phospholipase C on a Model Fat Globule Emulsion and Raw Milk, Journal of Dairy Science, 1976, 59(12), 2024-2030. Chirsope teaches using phospholipase C to cleave the phospholipid in the freshly raw milk.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793

/Nikki H. Dees/Primary Examiner, Art Unit 1791